Citation Nr: 1723714	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for cervical spondylosis with degenerative disc disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claim was subsequently transferred to the RO in Oakland, California.

The claim was remanded in October 2012 and March 2016 for further development and now returns to the Board for further adjudication.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected cervical spine disability has been manifested by forward flexion at worst to 40 degrees, pain and tenderness; the evidence does not demonstrate abnormal gait, abnormal spinal contour or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for cervical spondylosis with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's cervical spondylosis with degenerative disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine (Rating Formula).

Under the Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Note (2).  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  

Turning to the evidence, the Veteran has been receiving a 10 percent rating for his service-connected cervical spine disability since June 1991.  In July 2007, the Veteran filed a claim indicating that recent x-rays had shown a slipped disc in the cervical area that was causing numbness and pain into his right arm and neck.  He indicated losing strength in the right arm and having difficulty with lifting and gripping. 

Private treatment records dated in July 2007 indicated mild right trapezius spasm.  The Veteran was advised to avoid compression of the right elbow during exercise.  Re-evaluation for possible cervical radiculopathy was suggested if symptoms persisted, although there was no clear weakness noted on examination.

VA treatment records dated in 2007 indicated history of right shoulder stiffness and pain with pain increasing when sleeping on the right shoulder.  X-rays revealed stigmata of prior granulomatous disease with no evidence of acute fracture or dislocation.  Rotator cuff syndrome was also identified.  

In October 2007, the Veteran underwent a VA examination.  It was noted he had daily neck pain with movement and difficulty sleeping on account of neck pain.  X-rays showed both degenerative disc disease and degenerative joint disease from C-4 to C-7.  The pain radiated to the right arm and the Veteran reported having pain in the shoulder when raising his arm above shoulder height.  He indicated flare-ups of neck pain daily that were relieved with medication.  He also stated that 20 minutes of working at a computer made his neck stiff.  Extension of the neck was to 45 degrees with pain.  After three repetitions, extension was limited 2 degrees by pain, fatigability and lack of endurance without loss of coordination.  Flexion was to 55 degrees with no pain repeated three times.  Rotation of the neck was to 60 degrees bilaterally with pain when rotating to the left.  After three repetitions, rotation was limited 2 degrees by pain, fatigability and lack of endurance without loss of coordination.  Lateral bending was to 45 degrees bilaterally with pain when bending to the left.  After three repetitions, bending was limited 2 degrees by pain, fatigability and lack of endurance without loss of coordination.  

In a December 2007 VA treatment record, it was noted flexion and extension of the Veteran's neck were full.  Lateral bending and rotation to the left were slightly reduced compared with the right.  Only local neck pain was indicated from cervical foraminal compression to either side. No tenderness was present of the cervical spinous processes, although some tenderness of the left upper trapezius muscle was noted without referral.  The scalene muscles on the right were noted to be tender and ropy with referral to the shoulder.  Upper extremity motor function was normal without focal weakness or atrophy and light touch sensation was intact in the upper extremities.  Cervical disc disease was assessed along with myofascial pain syndrome indicating muscle pain.

In a September 2008 statement in support of claim, the Veteran indicated he was basing his request for increased compensation on the increase in frequency and severity of pain in his neck and cervical area.  He indicated continually experiencing loss of range of motion in his right arm, as well as loss of strength in that arm.  He submitted statements from his mother and significant other regarding the ongoing pain he experienced in his neck and shoulders.

In April 2009, the Veteran underwent another VA examination.  It was noted he had pain in the neck and right shoulder.  There were no reported flare-ups of the spinal condition.  Decreased motion, stiffness and weakness were noted.  His posture and gait were noted to be normal and ankylosis was not present.  Spasm and guarding were denied.  Flexion and extension of the neck were to 45 degrees.  Left lateral flexion was to 45 degrees, left lateral rotation was to 80 degrees, right lateral flexion was to 30 degrees and left lateral rotation was to 65 degrees.  Objective evidence of pain on active motion or after repetitive motion was not indicated.  Sensory examination of the upper extremities did not reveal abnormality and radiculopathy was not indicated.

In October 2012, the Board remanded the claim for outstanding private treatment records from Kaiser Permanente dated since July 2007 and VA treatment records dated since December 2007.  The Board also noted that although the VA examiner in April 2009 did not make findings suggestive of cervical radiculopathy in the upper extremities, the record was unclear given previous VA and private treatment records in 2007 indicating the Veteran was seen for problems with his neck including radicular pain into the arms.  Another examination was ordered.

Following remand, additional medical records were obtained.  VA treatment records between 2010 and 2012 do not demonstrate that the Veteran sought treatment for his neck disability, to include any radiating pain into the arm.  In November 2013, the Veteran sought follow-up care following a knee replacement.  He mentioned low back pain, but did not indicate pain in the neck, shoulders or arms.  The Veteran again sought treatment for low back pain in February 2014.  He indicated doing a lot of flying for his job, a little housework and that he went to the gym every night to use the stationary bike, treadmill and do light upper weights.  No mention was made of neck, shoulder or arm pain at that appointment.  A VA treatment record dated in October 2014 indicated no weakness in the shoulder.

In January 2015, the Veteran underwent another VA examination.  The Veteran reported pain and that he experienced flare-ups that affected his driving ability, to include looking back over his shoulder to change lanes; it also affected his ability to work overhead or change ceiling light bulbs.  Range of motion testing revealed forward flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 50 degrees and left lateral rotation to 70 degrees with pain.  The examiner noted that the Veteran had lost the ability to look upwards and to the right and left as well as he used to be able to do in the past.  Pain was noted with weight-bearing and there was objective evidence of localized tenderness or pain on palpation to the base right lower neck musculature.  It was noted the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  Muscle spasm and guarding were denied and localized tenderness did not result in abnormal gait or abnormal spinal contour.  Sensory examination of the shoulder area, inner/outer forearm and hands/fingers were normal and the examiner indicated the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Ankylosis of the spine was not present.  The examiner indicated the Veteran did not have any other neurologic abnormalities related to a cervical spine condition, to include bowel or bladder problems.  In addition, the Veteran did not have intervertebral disc syndrome of the cervical spine.  Imaging studies confirmed the presence of arthritis, but the Veteran did not have a vertebral fracture with loss of 50 percent or more of height.

In March 2016, the Board remanded the claim for the Veteran's Social Security Administration (SSA) records.  These were obtained and associated with the claims file.  They showed a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of disorders of back (discogenic & degenerative).  The records reflect disability caused most obviously by the Veteran's knee disability.  Although the Veteran mentioned being unable to sleep through the night without back and neck pain, the records do not provide additional evidence regarding the Veteran's cervical spine disability and make no reference to the presence of related radiculopathy.

Upon review of the evidence as a whole, the Board finds that the preponderance of the evidence is against a finding that an evaluation in excess of 10 percent for the Veteran's cervical spine disability is warranted.  Throughout the appeal period, the Veteran's cervical spine range of motion has not been shown to be severe enough to warrant a higher rating.  Specifically, the evidence does not support a finding that the Veteran's forward flexion would be less than 30 degrees or his combined range of motion less than 170 degrees even when considering flare-ups, repetitive use, or functional loss caused by weakness, fatigability or lack of endurance.  In addition, the record did not indicate muscle spasm or guarding severe enough to result in abnormal gait or abdominal spinal contour and ankylosis was not found.

There is no indication in the VA examination reports of record that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability.  The Veteran's treatment records and SSA records contain no findings of limitation of motion greater than those found at the VA examinations.  Furthermore, at no time has any treating medical professional found that the Veteran had ankylosis, abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis, incapacitation, or any other more serious symptoms than those demonstrated at the examinations.

As to the Veteran's right arm/shoulder pain, the evidence does not support a finding that this is due to cervical radiculopathy.  The Board has considered the Veteran's lay assertion that he has radiculopathy of the right upper extremity that is related to his cervical spine disability. Certainly, he is competent to report sensory or observed symptoms, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Given this, his statements regarding any such diagnosis or link are less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, the right shoulder pain appears to involve the musculature and is perhaps caused by weight-lifting or due to rotator cuff syndrome that has not been shown to be related to cervical spondylosis with degenerative disc disease.

Overall, there exists no basis under the schedular criteria for an increased rating in excess of 10 percent for the service-connected cervical spine condition, and the claim for a higher rating must be denied.  38 C.F.R. §§ 4.3, 4.7.
The Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The claim was granted in a March 2015 rating decision.  As such, further discussion regarding a TDIU is not necessary.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for cervical spondylosis with degenerative disc disease is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


